Judgment and order appealed from reversed on the law and the facts and a new trial granted, costs to the appellant to abide the event. In our opinion, the court charged, and the jury adopted, an erroneous measure of damages. The correct measure of damages is the difference between the market value of zinc and the contract price for the sale of the boxes, plus the reasonable cost of removing the zinc from the boxes and making it a marketable commodity. Lazansky, P. J., Kapper, Hagary, Carswell and Tompkins, JJ., concur.